 HOLIDAY PACK FOODSC.ast:iloPacking Co., Inc. and Castello Foods, Inc.,d/b/aHoliday Pack FoodsandLocal 807,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 29-CA-1096312 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 11 March 1986 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,,, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CastelloPacking Co., Inc. and Castello Foods, Inc., d/b/aHoliday Pack Foods, Brooklyn, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.iTheRespondent has exceptedto some ofthe judge's credibility find-ings.TheBoard's establishedpolicy is notto overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit. 1951).We have carefullyexamined the record and find no basis for reversingthe findings.Regardingthe underlyingrepresentation proceeding,the Respondentcontendsthat by "forewarning" the Union about theRespondent's inten-tion to withdraw its RMpetition,the Board agent improperly inducedthe Union to file a request to proceed. We rejectthe Respondent's con-tention becauseit is unsupported by the record.Marc L.Sandman,Esq.,andAlisonC.Fairbanks,Esq.,for the General Counsel.Leonard Rodney,Esq.,andLawrence Rosenbluth,Esq.(Rosenbluth&Rosenbluth& Rodney),of New York,New York, for theRespondent.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. On 9 Febru-ary 1984 the Regional Director for Region 29 issued acomplaint in this proceeding on a charge filed by Local807, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union). Thecomplaint alleged a violation'of Section 8(a)(1) and (5)by Castello Packing Co., Inc., and Castello Foods, Inc.,d/b/a Holiday Pack Foods (Respondent or the Compa-281 NLRB No. 1151ny), by virtue of its refusal to bargain with the Unionfollowing a certification by the Board. Respondent filedan answeron 22 February 1984 denyingthe commissionof unfair labor practices. Thereafter the General Counselby motion dated 15 October 1984, moved the Board forsummary judgment. By Order dated 24 October 1984,the Board -denied the General Counsel's Motion for Sum-mary Judgment, "with leave to renew before the Admin-istrative Law Judge, as factualissueswhich may requirea hearing are asserted in Respondent's answer." TheBoard thereupon remanded the proceeding to the Re-gionalDirector for further action, and the latter issuedan order of notice of hearing on 26 November 1984. Iconducted a hearing on 21 January and 24 June 1985 atNew York, New York, for the purpose of taking evi-dence in accordance with the Board's remand.All par-tieswere given full opportunity to submit evidence rele-vant to the Board's Order andremand.Following theclose of the hearing, the General Counsel and Respond-ent submitted briefs, which have been duly considered.On the entire record of the remandedhearing, andfrom my observation of the witnesses, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONThe complaintallegesthatRespondents Castello andHoliday are corporations existing under the laws of theState of New York. and that they jointlyfunction as asingle-integrated business enterprise engaged in the pack-aging, sale, and distribution of edible oils and Mediter-ranianstyle food products at a facility in Brooklyn, NewYork.Moreover, during the year precedingissuance ofthecomplaint,Respondent purchased and receivedgoods and materials valued in excess of $50,000, whichhave been transported to its place of business directlyfrom States other than the State of New York. Respond-ent in its answer admits these allegations concerningjoint employer and commerce and I, therefore, find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent, in its answer, denied the complaint allega-tion to the effect that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.At the hearing it was established that in the underlyingrepresentation case leading eventually to the certificationof this Union, it was found by the Board to be a labororganization.Moreover, an administrative law judgefound that Respondent violated Section 8(a)(1) and (3) ofthe Act, in Case 29-CA-10611, et al., in the course ofwhich it was determined that the Union was a labor or-ganization within the meaning of the Act. No exceptionswere taken by Respondent to that decision, which wasadopted by the Board in October 1984. The Union wasalso found to be a labor organization in cases arisingbefore the Board some years preceding this matter. Fi-nally, at the hearing the General Counsel presented awitness, Joseph Votta, recording-secretary and business 52DECISIONSOF NATIONALLABOR RELATIONS BOARDagent of the Union for approximately 5 years. He testi-fied that the Unionhas some4000 members; that it nego-tiates contractswith employers for the purposes of estab-lishingwages,benefits, vacations, and grievance proce-dures.He stated that he has negotiatedmany contractsin the metal and roofing and steel industries. In addition,the Unionprocessesgrievances for the employees it rep-resents and engages inarbitrations on their behalf. Fur-thermore, the Union holds regularmeetingsatwhichemployeesandmembersattend,aswell as electionsevery 3 years.Respondent does not deny these matters, but contendsthat this Union should not be treated as a labor organiza-tion withinthe meaningof the Act because of the indict-ment for murder of two high officials of the Union. Oncross-examination,Votta stated that he was aware of theindictmentsbut nevertheless was unaware of the currentstatus ofthose cases.Other than the statement of counselfor the Respondent and acquiescence of Votta, no otherprobative evidence was submitted by Respondent withrespect to these indictments or what has occurred sincethat time. I find that the record is not sufficient to dis-qualify the Union on the basis contended by Respondent.Under the circumstances, in view of the Board's findingsin the underlying case concerning the union status as alabor organization,and the previous cases, as well as thetestimony in this regard of the union agent in the instantcase, Ifind that the Union is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABORPRACTICESA. BackgroundThe answer filed by Respondent admits all allegationsof the complaint with the exception of the Union's statusas a labor organization,already discussed, and the con-clusionaryallegationsof violation of Section 8(a)(1) and(5) of the Act. Thus, there remains for consideration pur-suant to the remand of the Board, only the affirmativedefense set forth in Respondent's answer. Respondent as-serts "that the certification granted to Local 807 is defec-tive and of no effectas it isthe result of the bias andprejudicial conduct of a certain individual or individualsacting onbehalf of Region 29, which conduct, on infor-mation andbelief,was outside the scope of their author-ity and that of Region 29." The individual referred to inthisaffirmative defense is Board AttorneyMeredithFisher who had been assigned to handle the instant caseaswell as thepreceding underlying representation andunfair labor practice proceedings.'iPrior to the opening of the hearing Respondent had served a subpoe-na duces tecum on Local 29, National Labor Relations Board Union, re-questing, in substance the namesof the officers of Local 29 The Unionappeared at the opening of the hearing by its executive vice president andattorney and moved to quash the subpoena Respondent argued in sup-port thereof that he had information that Board Attorney Fisher was anofficer of Local 29 and by virtue of her membership in that union andbeing an officer thereof, would thereby be prejudiced and biased againstRespondent/Employer,hereinAt thehearing I granted the motion toquash on the basis that the Board and the courts have found that mem-bership by an employee of the Board in an NLRB union does not causesuch employee to be biased and prejudicedPacific International RiceMills,228 NLRB 464 (1976), enfd 595 F 2d 1323 (9th Cir 1979)A chronology of events and actions prior to th issu-ance of the complaint will be helpfulin the deteririina-tion of Respondent's affirmative defense. On 18 3uly1983 Respondent filed a charge in Case 29-CP-492, 0-leging that the Unionengaged inpicketing in violation t fSection 8(b)(7)(C) of the Act. At the same time Re-spondent also filed a petition in Case 29-RM-708, seek-ing an expedited election in a unit of its drivers andwarehousemen. Thereafter, on 20 July, the Union filedunfair labor practice charges in Case 29-CA-10611, al-leging that Respondent violated Section 8(a)(1), (3), and(5) of the Act. At this point the Region invoked theBoard's policy of blocking the electoral processes of theBoard until resolution of the alleged unfair labor prac-tices.After investigation of these charges, the Regionissued a complaint on 27 July in that case,alleging viola-tionsof Section 8(a)(1) and (3) of the Act. Accordingly,further processing of the RM petition remained blocked.Subsequently on 12 August, the Union filed a requestto proceed to an election that the Regional Director ap-proved. By letter also dated 12 August, received by theRegionalOffice on 16 August, Respondent requestedwithdrawal of the petition in the RM case that was notapproved by the Regional Director, who then, on 18August, dismissed the charge in Case 29-CP-492 and di-rected an election in the unit of full-time and regularpart-timewarehousemen and truckdrivers employed byRespondent.This election was conducted on 24 August,which resulted in determinativechallenges.On 30 Sep-tember, no objections having been filed, the Regional Di-rector issued a report on challenges, which resulted inthe opening of the ballot of a challenged employee on 19October, and a revised tally finding that a majority ofthe votes had been cast for the Union. Thereafter on 3November, a certification was issued to the Union as theexclusive bargaining representative in the unit notedabove.B. Respondent's Affirmative DefenseInow turn to the evidence with respect to Respond-ent'saffirmative defense that the Board agent was biasedand prejudiced to the detriment of Respondent. CounselforRespondent, Lawrence Rosenbluth, testified to theeffect that from the outset of his having filed the RM pe-tition,he spoke to Meredith Fisher, Board attorney as-signed to that matter, manytimesby telephone urgingthat the Region proceed to an expedited election, inview of the picketing by the Union. More specifically, hestated that in the first conversation, shortly after filing ofthe petition, Fisher told him that because the Union hadfiled unfair labor practice charges, the Region was goingto seek advice from Washington in view of the Board'sblocking charge policy. He acknowledged that she ad-vised him that there may besome issueabout the unit be-cause the Union apparently was seeking what may havebeen only a one-man unit. Rosenbluth said that shortlythereafter attorney Fisher again told him the Region waswaiting advice. Just prior to issuance of the complaint inCase 29-CA-10611 on 27 July, she again allegedly toldhim that the Region was awaiting advice with respect tothe election procedure.He told her that the Region HOLIDAY PACK FOODScould and should use discretionwithouttheWashingtonadvice andproceedto an election and impound the bal-lots.Finally, on 12 August, he spoketo her and wheninformedthatno advicehad beenreceived as yet, hesaid thathe would withdrawthe petition.In the interim during approximatelythe first week inAugust,LawrenceRosenbluth was awayand AttorneyJ.W. Rosenbluth,accordingto histestimony,also spoketo Fisherand was toldthat theRegion was awaitingadvice. As noted, on 12 August the Union filed arequestto proceedand the RegionalDirectordeniedRosen-bluth's requesttowithdrawtheRM petition and thematterwent toelection.LawrenceRosenbluth statedthat Fisher neverinformed him that the Region had notyet sought advice.Board Attorney Fisher testified thatshe had been as-signed notonly to the 8(b)(7)(C)casefiled byRespond-ent, but also tothe RM petition it filed,and to the inves-tigationof the8(a)(1), (3), and(5) chargefiled by theUnion on 20 July.She saidthatthe RegionalDirectormade a determinationon either 22 or25 July to issue acomplaint,absent settlement,alleging violation of Sec-tion 8(a)(1) and(3) of the Act by Respondent.Itwas de-terminedto hold theportionof thecharge alleging viola-tionof Section8(a)(5) becauseof thevarying unit posi-tionstaken by theparties during theinvestigation. Thus,the Unionstatedthat itwas seeking to represent a one-man unit while Respondent,in the RM petition,positedthat theappropriate unit was anoverallone of all driversand warehousemen.Because of these diverse positions,the RegionalDirector told her to preparea memoran-dum to the Board seeking permissionfor theRegionalDirector to proceed to an expeditedhearingon the peti-tion. Fisher related thatafterdraftingthe complaint, shebegan working on a draftof thememorandum to go toWashington,and whilethe final draftwas being pre-pared following changesand approval by hersupervi-sors,the Union filed on 12August its request toproceed.Accordingly, the final draft of the requestwas never senttoWashington.Fisheragreedthat she had spokenon three occasionswith Attorney Lawrence Rosenbluthand oncewith At-torney J.W. Rosenbluth.In all theseconversations, theRegion's request for clearance was asubject ofdiscus-sion.She assertedthat LawrenceRosenbluthkeptrepeat-ing that the Regional Directorshouldexercise discretionand go to anexpedited election without hearing.She ex-plainedthat thiswas not possiblebecause ofthe Board'sblockingcharge policy and that theRegioncould notproceed.She said,however, thatshe informed him thatthe Region was goingto requestclearanceto hold an ex-pedited hearing.Lawrence Rosenbluth wanted to knowwhy there could notbe anelectionwithouta hearing.She explainedthat there wereunit questions,and also aquestionwhether one of the employeeswas a supervisor.She pointedout that ina smallunit suchas this, a super-visory issuecouldcreatea chance of determinative chal-lenges.Therefore,itwasgood policyin a small unit tohavea hearingfirst to resolve theseissues.When Ro-senbluth askedhow long atime thiswouldtake, she re-plied thatthiswas outof the hands of the Region, butwould be up toWashington.Fisheremphasizedthat she53did not in any conversation advise himthatthe matterwas pending in Washingtonor that itwould take longerbecause this was a minor matter.She confirmed to J. W.Rosenbluth,having basically the same conversation anddenied telling him that the matter was pending in Wash-ington.On cross-examination,Fisher testified that shehad neversaidspecificallythat the memorandum wasnot sent,but didsay at timesthat theywere preparing amemorandum.She did say to the Rosenbluths"that wehad to await clearance from Washingtonbeforewecould doanything."Based on the testimonyof theRosenbluths,it appearsthat theybelievedthat theywere misled by alleged state-mentsof Fisher, to the effect thatthe Region was await-ing advice.They assumed that theycould get an expedit-ed election on the petitioneither byuse of the RegionalDirector's discretionor by advice fromthe Board. How-ever,I cannot findthat Fisher referred to a request foradvice,which isa procedure normally involving amemorandum sent to the GeneralCounsel. This wouldclearly be inapplicable in this situation because it is theBoard,itself,which determines representation matters.In any event, no matterwhich wordFisher used,"advice"or "clearance,"itisinconceivable that shewould consistentlysay that theRegion was seeking tohold an "election" rather than a "hearing."There is noquestionthatFishermentioned the Board'sblockingpolicy.Moreover,as experiencedlabor attorneys, theRosenbluthswere aware,or should havebeen, thatunder long-established Board policy,an election couldnot be held in face ofissuance of an unfairlaborpracticecomplaint, absent a requestto proceed. At best, evencrediting Respondent's testimonywouldleadme to be-lievethat they wereperhaps somewhatconfused by theBoard's arcane terminology.Otherthan these conversations,therewas no otherevidencepresented to indicate bias and prejudice. Re-spondent's arguments are based on pure speculation aris-ing from Fisher's membershipin the NLRB Union, al-ready disposed of above. Accordingly, I find no merit tothe affirmativedefense setforth byRespondent in itsanswer.Based on the foregoing,and in view of the ad-missionsby Respondentin its answer ofall the other al-legationsof the complaintherein,I find Respondent hasviolated Section 8(a)(1) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent,set forth in section III,above, occurring in connection with its operations de-scribed in section I,above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in and isengaging in unfair labor practiceswithinthe meaning ofSection 8(a)(5) and(1) of the Act,I recommend that itbe orderedto cease and desisttherefromand, on request, 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargain with the Union as the exclusive representative ofall employees in the appropriate unit and, if an under-standing is reached, embody such understanding in asigned agreement.To ensure that the employees in the appropriate unitwill be accorded the services of their selectedbargainingagent for the period provided by law, I recommend thatthe initial period of certification begin on the date Re-spondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriate unit. SeeMar-Jac Poultry Co.,136NLRB785 (1962).CONCLUSIONS OF LAW1.Castello Packing Co., Inc. and Castello Foods, Inc.d/b/a Holiday Pack Foods constitute a single-integratedbusiness enterprise and is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Local 807, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3.All full-time and regular part-time warehousemenand truckdrivers employed by Respondent at its facilitylocated at 1635 86th Street, Brooklyn, New York, exclu-sive of all other employees, including office clerical em-ployees, guards, and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since 3 November 1983, the above-namedlabor or-ganization has been and now is the certified and exclu-sive representative of all employees in the aforesaid ap-propriate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing about 7 November 1983, and at all timesthereafter, to bargain collectively with the above-namedlabor organization as the exclusive bargaining representa-tive of all the employees of Respondent in the appropri-ate unit,Respondent has engaged in, and is engaging in,unfair labor practiceswithin the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterferedwith, restrained, and coerced, and is interfer-ing with, restraining, and coercing employees in the ex-ercise of the rights guaranteed to them in Section 7 ofthe Act, and thereby has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Castello Packing Co., Inc. and Cas-tello Foods, Inc. d/b/a Holiday Pack Foods, New York,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Local 807, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time warehousemenand truckdrivers employed by Castello Packing Co.,Inc., and Castello Foods, Inc., d/b/a Holiday PackFoods at their facility located at 1635 86th Street,Brooklyn, New York, exclusive of all other employ-ees, including office clerical employees, guards, andsupervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of col-lective-bargainingwithin the meaning of Section9(b) of the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Brooklyn, New York facility, copies ofthe attached notice marked "Appendix."3 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as providedin Sec102.48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of theNation-alLaborRelations Board" shallread "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " HOLIDAY PACK FOODS55APPENDIXNOTICE.TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,on request, bargain with the above-namedUnion as the exclusive representative of all employees inthe bargaining unit described below, with respect to ratesof pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embodythe understanding in a signed agreement.The bargainingunit is:The National LaborRelations Board has found that weviolated theNational Labor Relations Act and has or-dered us to post andabide by thisnotice.WE WILL NOT refuseto bargaincollectivelyconcern-ing ratesof pay,wages, hours, and other terms and con-ditionsof employmentwith Local807, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America,as the exclusive representativeof the employees in the bargaining unit described below.WE WILLNOT in any like or related manner interferewith,restrain,or coerce you in the exerciseof the rightsguaranteedyou by Section 7 of the Act.All full-time andregular part-time warehousemenand truckdriversemployed by Castello Packing Co.,Inc., and CastelloFoods,Inc., d/b/a Holiday PackFoods at 163586th Street,Brooklyn, New York ex-cluding officeclerical employees,guards, and super-visors as definedin the Act.CASTELLO PACKING CO., INC., AND CAS-TELLO FOODS, INC., D/B/A HOLIDAY PACKFOODS